Name: 2004/186/EC: Commission Decision of 16 February 2004 amending certain Annexes to Decision 96/510/EC as regards the zootechnical requirements for the importation of semen, ova and embryos of the equine species (Text with EEA relevance) (notified under document number C(2004) 388)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  means of agricultural production;  agricultural activity;  tariff policy
 Date Published: 2004-02-25

 Avis juridique important|32004D01862004/186/EC: Commission Decision of 16 February 2004 amending certain Annexes to Decision 96/510/EC as regards the zootechnical requirements for the importation of semen, ova and embryos of the equine species (Text with EEA relevance) (notified under document number C(2004) 388) Official Journal L 057 , 25/02/2004 P. 0027 - 0034Commission Decisionof 16 February 2004amending certain Annexes to Decision 96/510/EC as regards the zootechnical requirements for the importation of semen, ova and embryos of the equine species(notified under document number C(2004) 388)(Text with EEA relevance)(2004/186/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species(1), and in particular the third indent of Article 5, the second indent of Article 6 and the second indent of Article 7 thereof,Whereas:(1) Specific particulars should appear in a zootechnical certificate in order to establish the origin and the identification of an animal from which semen, ova and embryos comes.(2) Model certificates for intra-Community trade in equine semen, ova and embryos are laid down in Commission Decision 96/79/EC of 12 January 1996 laying down the zootechnical certificates of semen, ova and embryos from registered equidae(2).(3) Model certificates for imports from third countries of semen, ova and embryos of the bovine, porcine, ovine and caprine species are laid down in Commission Decision 96/510/EC of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos(3).(4) In the interest of consistency of Community rules, the pedigree and zootechnical certificates laid down in Decision 96/510/EC should be supplemented with provisions for the importation from third countries of semen, ova and embryos of the equine species. Those provisions should be based on the zootechnical requirements that apply to intra-Community trade in semen, ova and embryos of those species.(5) Decision 96/510/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics,HAS ADOPTED THIS DECISION:Article 1Annexes IV, V and VI to Decision 96/510/EC are amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 178, 12.7.1994, p. 66.(2) OJ L 19, 25.1.1996, p. 41.(3) OJ L 210, 20.8.1996, p. 53.ANNEXAnnexes IV, V and VI to Decision 96/510/EC are replaced by the following:"ANNEX IV>PIC FILE= "L_2004057EN.002803.TIF">>PIC FILE= "L_2004057EN.002901.TIF">ANNEX V>PIC FILE= "L_2004057EN.003002.TIF">>PIC FILE= "L_2004057EN.003101.TIF">ANNEX VI>PIC FILE= "L_2004057EN.003202.TIF">>PIC FILE= "L_2004057EN.003301.TIF">>PIC FILE= "L_2004057EN.003401.TIF">"